Title: From Thomas Jefferson to Albert Gallatin, 19 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin. 
                     Apr. 19. 08.
                  
                  We have concluded as follows.
                  1. that a letter from your department to the Collector on L. Champlain shall instruct him to equip & arm what vessels he can & may think necessary, and engage as many persons on board them as may be necessary & can be engaged voluntarily by force of arms or otherwise to enforce the law.
                  2. the Secretary of states writes to the Marshal, if the opposition to the law is too powerful for the Collector, to raise his posse (which as a peace officer he is fully authorised to do on any forcible breach of the peace) and to aid in suppressing the insurrection or combination.
                  3. the Secretary at War desires the Governor, if the posse be inadequate, to publish a proclamation with which he is furnished, and to call on the militia. he is further, by a private letter, requested to repair to the place, and lend the aid of his counsel & authority according to exigencies.
                  We have further determined to build two gunboats at Skeenesborough.    Affectionate salutations.
                  
                     P.S. Genl. Dearborne has Penniman’s letter to copy for the Govr.
                  
               